
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1.11


CERTIFIED TRANSLATION


FIRST ADDENDUM TO THE EMPLOYMENT CONTRACT
FOR FOREIGN PERSONNEL


        Know all men by these men by these presents, which is being signed in
three copies, the Addendum to the Employment Contract for Foreign Personnel of
March 31St 2003 (File No 38065-03, Registration No 777-03), entered into on the
one hand by DOE RUN PERU S.R.L. with R.U.C. No 20376303811 of Victor Andrés
Belaúnde 147, 9th Floor, Camino Real Business Center—Torre Real 3, San Isidro,
Lima, the establishment thereof duly recorded on Card No 143658 of the Book of
Business Partnerships of the Public Registry of Lima, engaged in activities
related to the mining and metallurgical industry, duly represented by its
Financial Manager Mister Eric Peitz, according to the power of attorney duly
registered under Entry No 11015369 of the Registry of Body Corporates of Lima,
hereinafter to be called "THE EMPLOYER"; and on the other hand Mister Albert
Bruce Neíl, identified by Canadian Passport No MJ524767 born in the city of
Tofino, British Columbia, Canada, Canadian citizen, of masculine sex, 57 years
old, married, of profession Engineer, domiciled at Victor Andrés Belaúnde No 147
9th Floor, Camino Real Business Center—Torre Real 3, San Isidro, Lima,
hereinafter to be called "THE EMPLOYEE" under the following terms and
conditions:

FIRST: BACKGROUND

        On March 31St 2003, a working contract ("THE CONTRACT") was entered into
by THE EMPLOYER and THE EMPLOYEE for a term of three (3) years which as approved
on April 11t" of the same year, under file No 36065-03, Registry No 777-03

SECOND: THE REMUNERATION

        Both parties agree to amend point 5.1 of the Fifth Clause of THE
CONTRACT, as follows:

        THE EMPLOYER shall pay THE EMPLOYEE, as remuneration the following:

5.1Basic Income


Monthly income   US$16,666.66 × 12 = US$200,000.00 Sub-annual total  
US$200,000.00

THIRD: THE OTHER CLAUSES

        All other clauses of the CONTRACT shall continue without changes.

        Made and signed in the city of Lima, on the June 1St 2004, in three
(3) copies with the same text, as evidence if the parties and of the Labor
Authorities of Peru, to those approval it shall be submitted.

(one illegible signature)
THE EMPLOYEE   (one illegible signature)
THE EMPLOYER

        (Translators Note): All pages bear the following seal:

        Labor and Employment Promotion Ministry—Office for Documentary
Procedures

June 1St 04 - 12 I.Z.

REPUBLIC OF PERU
LABOR AND EMPLOYMENT PROMOTION MINISTRY
File No 059491-04
Lima, June 15th 2004

        As regards Appeal No 9578-04; the applying company having complied with
amending the observations made by Resolution dated June 4th 2004; therefore,
according to the provisions of Article 6 sub clause "B" of Legislative Decree
No 689,The Working Contract dated June 1St 2004 entered into by DOE RUN PERU
S.R.L. and ALBERT BRUCE NEIL, Canadian citizen and consisting of three
(3) clauses is approved.

File No 059491-04
(One illegible signature)
Carlos Fernando Flores Bertalmid
Assistant Director   Registry No 01058-04





QuickLinks


CERTIFIED TRANSLATION
FIRST ADDENDUM TO THE EMPLOYMENT CONTRACT FOR FOREIGN PERSONNEL
